2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The tool lock recess should be clearly indicated with a reference numeral. Reference numeral 128 is indicated as “tool lock recess” in the specification, but reference numeral does not appear to point to a recess in Figure 8.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 5, a tool interface structure is already claimed, so tool interface structure in should make reference to this tool interface structure (e.g. “an interface structure” should be 
---the interface structure---) for the sake of clarity.
Similarly, regarding claim 10, a cannulation passage is already claimed, so cannulation passage in line 2 should make reference to this cannulation passage for the sake of clarity.
Similarly, regarding claim 18, a cannulation passage is already claimed, so cannulation passage in line 2 should make reference to this cannulation passage for the sake of clarity.
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1, 2, 3, 4, 5, 6, 11, 12, 13, 15, 16, 17, 18, 19, and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over, respectively, claims 1, 2, 1, 3, 2, 10, 4, 5, 8, 4, 6, 7, 8, 9, and 9 of U.S. Patent No. 10595917.  Although the conflicting claims may not be identical, they are not patentably distinct from each other because the only difference between claims of the present application and claims of U.S. Patent No. 10595917 is that patented claims are more specific.  Thus the invention of the patented claims are in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 
Claims 7, 8, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 7, and 8 of U.S. Patent No. 10595917 in view of Ball (US 7846190). The patented claims do not require the threads extending from adjacent the proximal end to adjacent the distal end. This feature however is ubiquitous in the art, such as is shown in Ball Fig. 10. It is considered obvious to have provided threads extending from adjacent the proximal end to adjacent the distal end per Ball to the threads and device of claim 4 of the patent in order to facilitate robustness of the grip of the threads to a substrate so that a device does not shift within a substrate.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10595917 in view of Ball (US 7846190). The patented claims do not require the tool lock recess is partially defined by a floor of the tool interface structure at the closed end portion thereof. Within the art, there are many variants on driving elements suitable for enabling rotatable driving of a fastener into a substrate. For example, Ball discloses a driving element (e.g. 230) comprising open end, closed end, floor, and sidewalls therebetween (e.g. Fig. 3); and lock recess within at least one sidewall (e.g. Fig. 4). It is considered obvious to have provided the Ball driving element in the tool interface, as such would have provided a known structure for enabling rotatable driving of a fastener into a substrate.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mari et al. (US 2018/0042652) in view of Ball (US 7846190).
Regarding claims 1, 2, and 5, Mari discloses a bone screw (e.g. 105), comprising: a shank portion (e.g. 110) having a proximal end and a distal end, wherein the shank portion includes at least one thread on an exterior surface thereof extending from adjacent the proximal end of the shank portion to adjacent the distal end of the shank portion; and a head portion (e.g. 130) attached to the shank portion at the proximate end thereof, wherein the head portion includes a tool interface structure (e.g. hexalobular socket portion, [0036]) therein. 
Mari does not clearly disclose the tool interface structure includes a plurality of sidewalls, a floor and a tool lock recess located within at least one of the sidewalls; the tool interface structure therein has a closed end portion, an open end portion and sidewall extending therebetween; and/or the tool lock recess is partially defined by a floor of the tool interface structure at the closed end portion thereof.
Within the art, there are many variants on driving elements suitable for enabling rotatable driving of a fastener into a substrate. For example, Ball discloses a driving element (e.g. 230) comprising open end, closed end, floor, and sidewalls therebetween (e.g. Fig. 3); and lock recess within at least one sidewall (e.g. Fig. 4). It is considered obvious to have provided the Ball driving element in the head of Mari, as such would have provided a known structure for enabling rotatable driving of a fastener into a substrate.
Regarding claim 3, Mari further discloses the shank portion includes a cannulation passage (e.g. 106) extending longitudinally therethrough; the cannulation passage defines an interior surface of the shank portion; the shank portion includes at least one bone material aperture (e.g. 116) therein extending between the exterior surface of the shank portion and the 
Regarding claims 11-14, Mari discloses a bone screw (e.g. 106) comprising: a main body including a shank portion (e.g. 110) and a head portion (e.g. 130) attached to the shank portion, wherein the head portion includes a tool interface structure (e.g. hexalobular socket portion, [0036]) therein. A cap (e.g. 150) is moveably attached to the head portion and the tool interface structure is accessible through an opening within an exterior surface of the cap (e.g. Fig. 7E). The shank portion includes a cannulation (e.g. 106) passage extending longitudinally therethrough; the cannulation passage defines an interior surface of the shank portion; the shank portion includes at least one bone material aperture (e.g. 116) therein extending between the exterior surface of the shank portion and the interior surface of the shank portion; the at least one bone material aperture extends through the at least one thread over a first partial length of the shank portion; the at least one thread extends over a second partial length of the shank portion; the first partial length is shorter than the second partial length; the second partial length encompasses the first partial length; the first partial length begins at a first distance from the proximate end of the shank portion; the second partial length begins at a second distance from the proximate end of the shank portion; and the first distance is greater than the second distance (e.g. Fig. 7E).

Within the art, there are many variants on driving elements suitable for enabling rotatable driving of a fastener into a substrate. For example, Ball discloses a driving element (e.g. 230) comprising open end, closed end, floor, and sidewalls therebetween (e.g. Fig. 3); and lock recess within at least one sidewall (e.g. Fig. 4). It is considered obvious to have provided the Ball driving element in the head of Mari, as such would have provided a known structure for enabling rotatable driving of a fastener into a substrate.
Regarding claim 19, Mari discloses a bone screw (e.g. 105) comprising: a shank portion (e.g. 110) having at least one helically shaped thread (e.g. 112) on an exterior surface thereof, wherein the thread extends from adjacent a proximal end of the shank portion to adjacent a distal end of the shank portion, wherein the shank portion includes a cannulation passage (e.g. 106) extending longitudinally therethrough, wherein the cannulation passage defines an interior surface of the shank portion, wherein the shank portion includes at least one bone material aperture (e.g. 116) therein extending between the exterior surface of the shank portion and the interior surface of the shank portion such that an aperture sidewall is defined between the exterior surface of the shank portion and the interior surface of the shank portion; a head portion (e.g. 130) attached to the shank portion at the proximal end thereof, wherein the head portion includes a tool interface structure (e.g. hexalobular socket portion, [0036]) therein and the cannulation passage is exposed at the tool interface structure (e.g. Fig. 7E). A cap (e.g. 150) is moveably attached to the head portion, wherein the tool interface structure is accessible through an opening within an exterior surface of the cap.

Within the art, there are many variants on driving elements suitable for enabling rotatable driving of a fastener into a substrate. For example, Ball discloses a driving element (e.g. 230) comprising open end, closed end, floor, and sidewalls therebetween (e.g. Fig. 3); and lock recess within at least one sidewall (e.g. Fig. 4). It is considered obvious to have provided the Ball driving element in the head of Mari, as such would have provided a known structure for enabling rotatable driving of a fastener into a substrate.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mari in view of Ball, as above, and further in view of Metcalf et al. (US 8562651). Mari does not disclose the first distance is equal to about a thread pitch distance of the at least one thread. In the art, Metcalf shows an anchor can have at least one aperture (e.g. 23) for promoting bone growth and such that at least one of the aperture’s upper part’s distance from a proximal end can be equal to approx. 1 thread pitch length (e.g. Fig. 1). It is considered obvious to have applied the concept of at least one aperture such that an aperture’s upper part’s distance from a proximal end being equal to approx. 1 thread length per Metcalf to the threads, at least one aperture, and proximal end of Mari, as such would have promoted bone growth in desired and/or additional regions surrounding a device, thereby facilitating fixation of that device to bone so that the device does not experience unwanted shifting after surgery.
7.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2011/0060373; “Russell” herein) in view of Ball (US 7846190). Russell discloses a bone screw (e.g. 1) comprising a shank portion having a proximal end and a distal end, wherein the .
8.	Claims 7-10, 15-18, and 20, upon resolution of the issues in Secs. 1-7 above, are or would be objected to as being dependent upon rejected base claim(s), but would be allowable if rewritten in 
9. 	The following is an examiner’s statement of reasons for the indication of allowable subject matter. Claims 7-10, 15-18, and 20 set forth a series of physical structures/configurations that are beyond that which is disclosed within the closest prior art, which are described in detail above. There would have been no obvious reason to modify Mari or Russell to satisfy each of Applicant’s pertinent limitations of the aforementioned claims, especially with regard to the claimed limitation(s) regarding one or more leading edge faces reclined with respect to an aperture sidewall.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.